Opinion
Pee Cueiam,
Spector Motor Service, Inc., a foreign corporation engaged in an interstate trucking business, contends that the Act of June 22, 1931, P. L. 694, as amended by the Act of December 27, 1951, P. L. 1761, 72 PS §2185 et seq., is unconstitutional as applied to it for *474all of the reasons which were alleged by Shirks Motor Express Corporation and Interstate Motor Freight System, Inc., in similar proceedings and appeals at No. 22 May Term, 1953 and at No. 25 May Term, 1953, respectively. The three appeals were heard by us at the same sitting. This appellant makes no argument or contention which differs from those presented and considered by us in the companion Shirks and Interstate cases, opinion and order in which were this day filed. For the reasons stated in those cases, the decree of the court below is affirmed at the cost of appellant.